     Case 2:19-cv-13185-MLCF-DPC Document 35 Filed 08/04/21 Page 1 of 2




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA


WILLIAM BUCANO                                           CIVIL ACTION


v.                                                        NO. 19-13185


BP EXPLORATION & PRODUCTION,                              SECTION “F”
INC., ET AL.


                            ORDER AND REASONS

      The pro se 1 plaintiff in this BELO case 2 claims that his

assistance in the Deepwater Horizon clean-up effort exposed him to

harmful substances which in turn caused him to develop multiple

myeloma.    His theory is, of course, plausible in the abstract.

      But as this Court, the Fifth Circuit, and at least nine other

Sections of this Court have uniformly held with regard to BELO


1    Following the plaintiff’s deposition in this case, his
counsel – presumably sensing defeat – withdrew. On the same day,
the Court stayed all discovery and motion practice for thirty days,
or until the plaintiff obtained new counsel.       The plaintiff’s
thirty days to engage new counsel have come and gone, but no new
counsel has appeared on his behalf. As a result, the Court now
considers the plaintiff a pro se litigant.      See Order Granting
Mot. to Stay (June 7, 2021).

2    The “BELO” acronym is a shorthand for the Back-End Litigation
Option available to class members under a class action settlement
BP reached with individuals in the plaintiff’s position. The BELO
process provides a litigation vehicle to class members seeking
compensation for “Later-Manifested Physical Conditions” which were
not immediately apparent at the time of settlement.

                                     1
    Case 2:19-cv-13185-MLCF-DPC Document 35 Filed 08/04/21 Page 2 of 2



plaintiffs    in   the   plaintiff’s     position,    “[a]bsent    expert

testimony, [a BELO plaintiff] cannot meet his burden of proof on

causation.”   Baptiste v. BP Expl. & Prod., Inc., 2020 WL 2063678,

at *3 (E.D. La. Apr. 29, 2020); see also McGill v. BP Expl. &

Prod., Inc., 830 F. App’x 430, 434 (5th Cir. 2020) (per curiam).

     Because the plaintiff has failed to identify a causation

expert in this case, 3 he cannot meet his burden of proof and the

defendants are entitled to judgment as a matter of law.        See, e.g.,

Baptiste, 2020 WL 2063678, at *3.

     Accordingly, IT IS ORDERED: that the defendants’ motion for

summary judgment is GRANTED.     The plaintiff’s claims are DISMISSED

WITH PREJUDICE.

                             New Orleans, Louisiana, August 4, 2021



                                  _____________________________
                                       MARTIN L. C. FELDMAN
                                   UNITED STATES DISTRICT JUDGE




3    The plaintiff’s deadline for doing so was June 18, 2021.

                                    2
